45 F.3d 439NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Richard A. JOPSON, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 94-5092.
United States Court of Appeals, Tenth Circuit.
Dec. 23, 1994.
ORDER AND JUDGMENT1

1
Before BALDOCK and McKAY, Circuit Judges, and VRATIL,** District Judge.2


2
Plaintiff Richard A. Jopson appeals from the denial of social security disability benefits.  We exercise jurisdiction under 42 U.S.C. 405(g) and 28 U.S.C. 1291, and affirm.


3
The parties are familiar with the facts.  The administrative law judge (ALJ) denied benefits at step five of the five-part sequential evaluation process for determining disability.  See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir.1988);  20 C.F.R. 404.1520, 416.920.  Plaintiff raises three allegations of error:  (1) the ALJ's findings are not supported by substantial evidence;  (2) the ALJ improperly disregarded the opinions of plaintiff's treating physicians;  and (3) the vocational expert's testimony did not establish that plaintiff is capable of performing substantial gainful activity.


4
We review the ALJ's decision on the entire record "to determine whether the findings are supported by substantial evidence and whether the Secretary applied correct legal standards."  Pacheco v. Sullivan, 931 F.2d 695, 696 (10th Cir.1991).  We have reviewed the briefs and the record on appeal carefully and find no reversible error.


5
The judgment of the United States District Court for the Northern District of Oklahoma is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


**
 Honorable Kathryn H. Vratil, District Judge, United States District Court for the District of Kansas, sitting by designation


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument